DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B, Sub-Species 1, directed to the embodiments of figures 12 and 1, respectively, corresponding to claims 1 – 8, 10 – 15, 17, 19 and 20, in the reply filed on July 1, 2021 is acknowledged. The traversal is on the ground(s) that Sub-Species 1 and Sub-Species 2 are not distinct from each other, since both were identified as being directed to the embodiment of figure 1 (see Restriction Requirement filed May 11, 2021). The Examiner recognizes the Applicants arguments, and notes that the Restriction Requirement filed May 11, 2021 contained a typographical error, whereby Sub-Species 2 was identified as being directed to figure 1; however, the Restriction Requirement should have read that Sub-Species 2 is directed to the embodiment of figure 17. In a telephone conversation on September 1, 2021 the Examiner discussed the issue with Attorney of Record David Heath. After clarifying the Sub-Species inventions (i.e. Sub-Species 1 is directed to the embodiment of figure 1 and Sub-Species 2 is directed to the embodiment of figure 17) the Applicants maintained the election of Sub-Species 1, as well as Species B.
The requirement is therefore made FINAL.

Claims 9, 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species and/or Sub-Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 1, 2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not identified was is new and/or improved in the art, such as the benefits of the structure over the prior art.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE WITH INPUT SENSING MEMBER AND RESIN LAYER THEREIN (or similar)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2018/0061897 A1).
Regarding claim 1, Oh discloses a display device (e.g. figure 3), comprising: 
a display panel that includes a substrate (e.g. substrate 111), a display layer disposed on the substrate (e.g. display layer comprising 130 and 120, ¶ [0034] and [0039]), and a thin-film encapsulation layer that covers the display layer (e.g. thin film encapsulation layer 142);
an input sensing member that includes a base layer (e.g. base layer 146/168) and sensing electrodes disposed on the base layer (e.g. sensing electrodes 154, ¶ [0046]), wherein the base layer faces the substrate of the display panel (e.g. as seen in figure 3): and
a resin layer disposed between the thin-film encapsulation layer and the base layer (e.g. resin layer 144, ¶ [0044]).

Regarding claim 3, Oh discloses the display device of claim 1, wherein the resin layer extends toward an edge of the substrate beyond an edge of the thin-film encapsulation layer (e.g. as seen in figure 3, resin layer 144 extends toward an outer right edge of the substrate 111 beyond an edge of the thin-film encapsulation layer 142).

Regarding claim 5, Oh discloses the display device of claim 1, wherein the input sensing member includes a first conductive layer (e.g. first conductive layer 152b, ¶ [0047]), a second conductive layer disposed on the first conductive layer (e.g. second conductive layer 154b or 154e, ¶ [0048]), and a first insulating layer disposed between the first conductive layer and the second conductive layer (e.g. first insulating layer 168, ¶ [0046]).

Regarding claim 6, Oh discloses the display device of claim 5, wherein the first conductive layer (152b) is in direct contact with the base layer (146/168) (e.g. as seen in figure 3)

Regarding claim 10, Oh discloses a display device (e.g. figure 3), comprising:
a substrate (e.g. substrate 111) that includes a first inner surface (e.g. top surface of 111) and a first outer surface that is opposite to the first inner surface (e.g. bottom surface of 111);
a display layer disposed on the first inner surface of the substrate (e.g. display layer comprising 130 and 120, ¶ [0034] and [0039]); 
a thin-film encapsulation layer that covers the display layer (e.g. thin film encapsulation layer 142);
a base layer (e.g. base layer 146/168) that includes a second inner surface that faces the first inner surface (e.g. bottom surface of 146) and a second outer surface that is opposite to the second inner surface (e.g. top surface of 168); and
a resin layer disposed between the thin-film encapsulation layer and the base layer (e.g. resin layer 144, ¶ [0044]).

Regarding claim 12, Oh discloses the display device of claim 10, wherein the resin layer extends toward an edge of the substrate and an edge of the base layer beyond an edge of the thin-film encapsulation layer (e.g. as seen in figure 3, resin layer 144 extends toward an outer right edge of the substrate 111 and base layer 146/168 and beyond an edge of the thin-film encapsulation layer 142).

Regarding claim 13, Oh discloses the display device of claim 10, further comprising a sensor layer positioned on the base layer and that includes first sensing electrodes and second sensing electrodes (e.g. e.g. sensor layer 154 with first sensing electrodes 154b and 154e, ¶ [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Iwase et al. (US 2002/0131008 A1).
Regarding claim 2, Oh discloses the display device of claim 1, as cited above, but is silent with respect to disclosing the resin layer includes an ultraviolet (UV) curable material.
Iwase discloses an analogous device (e.g. figures 1C - 1E), wherein the resin layer includes an ultraviolet (UV} curable material (e.g. ¶ [0038] discloses resin layer 21 is an UV curable material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh such that the resin layer includes an ultraviolet (UV) curable material since Oh discloses the resin layer to be used between substrates of a display device, and it was known to use a resin layer including a UV curable material between substrates of a display device, as disclosed by Iwase. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. One would have been motivated to have a resin layer including an ultraviolet (UV) curable material since it was a known material with predictable results, and could be cured (hardened) with a known process of using UV rays, as disclosed by Iwase (¶ [0038]).

Regarding claim 11, Oh discloses the display device of claim 10, as cited above, but is silent with respect to disclosing the resin layer is transparent and includes an ultraviolet (UV) curable resin.
Iwase discloses an analogous device (e.g. figures 1C - 1E), wherein the resin layer is transparent and includes an ultraviolet (UV} curable material (e.g. ¶ [0038] discloses resin layer 21 is an UV curable material that is transparent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh such that the resin layer is transparent and includes an ultraviolet (UV) curable material since Oh discloses the resin layer to be used between substrates of a display device, and it was known to use a resin layer that is transparent and includes a UV curable material between substrates of a display device, as disclosed by Iwase. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. One would have been motivated to have a resin layer that is transparent and includes an ultraviolet (UV) curable material since it was a known material with predictable results, and could be cured (hardened) with a known process of using UV rays, as disclosed by Iwase (¶ [0038])

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view Kim et al. (US 2019/0179466 A1).
Oh discloses the display device of claim 1, wherein the thin-film encapsulation layer includes at least one inorganic encapsulation layer (e.g. inorganic encapsulation layer 142, ¶ [0042]).
Oh is silent with respect to disclosing the thin film encapsulation layer also includes at least one organic encapsulation layer.
Kim discloses an analogous device (e.g. figure 6) wherein the thin-film encapsulation layer (e.g. encapsulation layer 280) includes at least one inorganic encapsulation layer (e.g. inorganic encapsulation layer 281, ¶ [0116]) and at least one organic encapsulation layer (e.g. organic encapsulation layer 282, ¶ [0107]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh such that the thin film encapsulation layer includes at least one organic encapsulation layer since Oh discloses the thin-film encapsulation layer comprises an inorganic encapsulation layer over a light emitting device, and Kim discloses an analogous device comprising a thin-film encapsulation layer over a light emitting device such that the thin film encapsulation layer includes both an inorganic encapsulation layer and an organic encapsulation layer. One would have been motivated to include an organic encapsulation layer in order to create shock resistant layer over the device.

Claims 7, 8, 14, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kwak et al. (US 2017/0287992 A1).
Regarding claim 7, Oh discloses the display device of claim 1, as cited above, but is silent with respect to disclosing the display device includes an opening area and a display area that at least partially surrounds the opening area, a side surface of the substrate that at least partially surrounds the opening area has a shape that differs from a shape of a side surface of another part of the substrate, and a side surface of the base layer that at least partially surrounds the opening area have a shape that differs from a shape of a side surface of another part of the base layer.
Kwak discloses an analogous device (e.g. figure 10C, with respect to figures 6A, 7A, 7B, 10A and 10B), comprising an opening area (e.g. opening area 810, where camera 800 is disposed) and a display area that at least partially surrounds the opening area (e.g. display area where light emitting layer 726 is disposed), a side surface of the substrate that at least partially surrounds the opening area has a shape that differs from a shape of a side surface of another part of the substrate (as seen in the plan view of figure 10C, the side surface of the substrate 722 surrounding the opening is circular, and has a different shape from the planar shape of the side surface at the outer perimeter of the device), and a side surface of the base layer that at least partially surrounds the opening area have a shape that differs from a shape of a side surface of another part of the base layer (as seen with respect to figures 10 A and 10C, the base layer comprising touchscreen panel 720 has a side surface surrounding the opening which is circular, and has a different shape from the planar shape of the side surface at the outer perimeter of the device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh such that the display device includes an opening area and a display area that at least partially surrounds the opening area, a side surface of the substrate that at least partially surrounds the opening area has a shape that differs from a shape of a side surface of another part of the substrate, and a side surface of the base layer that at least partially surrounds the opening area have a shape that differs from a shape of a side surface of another part of the base layer since Oh discloses a 

Regarding claim 8, Oh discloses the display device of claim 1, as cited above, but is silent with respect to disclosing a side surface of the resin layer forms a continuous surface with side surfaces of the substrate and the base layer.
Kwak discloses an analogous device (e.g. figure 10C), wherein a side surface of the resin layer forms a continuous surface with side surfaces of the substrate and the base layer (as seen in figure 10C with respect to figure 10A, the side surface of the resin layer 726 forms a continuous surface with the side surface of the substrate 722 and the base layer within the touch screen panel 720 at the opening 810).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh such that 

Regarding claim 14, Oh discloses the display device of claim 10, as cited above, but is silent with respect to disclosing the display device includes an opening area and a display area that at least partially surrounds the opening area, the substrate includes a first side surface that at least partially surrounds the opening area and a second side surface that differs from the first side surface, and the base layer includes a third side surface that at least partially surrounds the opening area and a fourth side surface that differs from the third side surface, and the first side surface has a shape that differs from that of the second side surface, and the third side surface has a shape that differs from that of the fourth side surface.
Kwak discloses an analogous device (e.g. figure 10C, with respect to figures 6A, 7A, 7B, 10A and 10B), comprising an opening area (e.g. opening area 810, where camera 800 is disposed) and a display area that at least partially surrounds the opening area (e.g. display area where light emitting the substrate includes first a side surface that at least partially surrounds the opening area and a second side surface that differs from the first side surface (e.g. first side surface of substrate 722 is the side surface that surrounds and is adjacent to opening 810, and the second side surface is the surface of the substrate 722 at the outer periphery of the device), and the base layer includes a third side surface that at least partially surrounds the opening area and a fourth side surface that differs from the third side surface (e.g. as seen with respect to figures 10 A and 10C, the base layer comprising touchscreen panel 720 includes a third side surface that at least partially surrounds and adjacent to the opening area 810 and a fourth side surface is the surface of the base layer within 720 at the outer periphery of the device), and the first side surface has a shape that differs from that of the second side surface (as seen in the plan view of figure 10C, the first side surface of the substrate 722 surrounding the opening is circular, and has a different shape from the planar shape of the second side surface at the outer perimeter of the device), and the third side surface has a shape that differs from that of the fourth side surface (as seen with respect to figures 10 A and 10C, the third side surface of the base layer comprising touchscreen panel 720 surrounding the opening is circular, and has a different shape from the planar shape of the fourth side surface at the outer perimeter of the device).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh such that the display device includes an opening area and a display area that at least 

Regarding claim 15, Oh in view of Kwak disclose the display device of claim 14, wherein the first side surface of the substrate includes a first Inclined surface adjacent to the first outer surface of the substrate (Kwak: and the third side surface of the base layer includes a second inclined surface adjacent to the second outer surface of the base layer (Kwak: figure 10C, the third side surface of the base layer within touchscreen panel 720 adjacent to opening 810 is inclined with respect to the second outer (top) surface of the base layer since it is perpendicular to the top surface).

Regarding claim 17, Oh in view of Kwak disclose the display device of claim 15, as cited above. Oh is silent with respect to disclosing the resin layer forms a continuous surface with the first side surface and the second side surface.
Kwak discloses an analogous device (e.g. figure 10C), wherein the resin layer forms a continuous surface with the first side surface and the second side surface (as seen in figure 10C with respect to figure 10A, the side surface of the resin layer 726 forms a continuous surface with the side surface of the substrate 722 at the opening 810 and at the periphery of the device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh such that a side surface of the resin layer forms a continuous surface with first side surface and the second side surface since Oh discloses a display device with a touchscreen panel, and Kwak discloses an analogous display device with a 

Regarding claim 19, Oh discloses a display device (e.g. figure 3), comprising:
a substrate (e.g. substrate 111) that includes a first inner surface (e.g. top surface of 111) and a first outer surface that is opposite to the first inner surface (e.g. bottom surface of 111); and 
a base layer (e.g. base layer 146/168) that includes a second inner surface that faces the first inner surface (e.g. bottom surface of 146) and a second outer surface that is opposite to the second inner surface (e.g. top surface of 168).
Oh is silent with respect to disclosing the display device includes an opening area and a display area that at least partially surrounds the opening area, the substrate includes a first side surface that at least partially surrounds the opening area and a second side surface that differs from the first side surface, and the base layer includes a third side surface that at least partially surrounds the opening area and a fourth side surface that differs from the third side surface, and the first side surface has a shape that differs from that of the second side surface, and the third side surface has a shape that differs from that of the fourth side surface.
Kwak discloses and analogous device (e.g. figure 10C, with respect to figures 6A, 7A, 7B, 10A and 10B), wherein the display device includes an opening area (e.g. opening area 810, where camera 800 is disposed) and a display area that at least partially surrounds the opening area (e.g. display area where light emitting layer 726 is disposed), the substrate includes a first side surface that at least partially surrounds the opening area and a second side surface that differs from the first side surface (e.g. first side surface of substrate 722 is the side surface that surrounds and is adjacent to opening 810, and the second side surface is the surface of the substrate 722 at the outer periphery of the device), and the base layer includes a third side surface that at least partially surrounds the opening area and a fourth side surface that differs from the third side surface (e.g. as seen with respect to figures 10 A and 10C, the base layer comprising touchscreen panel 720 includes a third side surface that at least partially surrounds and adjacent to the opening area 810 and a fourth side surface is the surface of the base layer within 720 at the outer periphery of the device), and the first side surface has a shape that differs from that of the second side surface (as seen in the plan view of figure 10C, the first side surface of the substrate 722 surrounding the opening is circular, and has a different shape from the planar shape of the second side surface at the outer perimeter of the device), and the third side surface has a shape that differs from that of the fourth side surface (as seen with respect to figures 10 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh such that the display device includes an opening area and a display area that at least partially surrounds the opening area, the substrate includes a first side surface that at least partially surrounds the opening area and a second side surface that differs from the first side surface, and the base layer includes a third side surface that at least partially surrounds the opening area and a fourth side surface that differs from the third side surface, and the first side surface has a shape that differs from that of the second side surface, and the third side surface has a shape that differs from that of the fourth side surface since Oh discloses a display device with a touchscreen panel, and Kwak discloses an analogous display device with a touchscreen panel such that the display device includes an opening area and a display area that at least partially surrounds the opening area, the substrate includes a first side surface that at least partially surrounds the opening area and a second side surface that differs from the first side surface, and the base layer includes a third side surface that at least partially surrounds the opening area and a fourth side surface that differs from the third side surface, and the first side surface has a shape that differs from that of the second side surface, and the third side surface has a shape that differs from that of the fourth side surface. One would have been motivated to modify the device 

Regarding claim 20, Oh in view of Kwak disclose the display device of claim 19, as cited above. Oh further discloses a display layer disposed on the first inner surface of the substrate (e.g. display layer comprising 130 and 120, ¶ [0034] and [0039]); a thin-film encapsulation layer that covers the display layer (e.g. thin film encapsulation layer 142); and a resin layer disposed between the thin-film encapsulation layer and the base layer (e.g. resin layer 144, ¶ [0044]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/735,217 (reference application) (corresponding to US 2020/0343478 A1). Although claims 1 - 20 of copending Application No. 16/735,217 disclose all of the limitations, or obvious variants, of claims 1, 4 and 10 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        September 17, 2021